Citation Nr: 0105255	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for postoperative 
removal of the C5-6 disc with anterior fusion, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, and from July 1968 to July 1972.

This appeal arose from a February 1999 rating action of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

The Board notes that the veteran was scheduled for an RO 
hearing on four different occasions, but each time he 
requested that the hearing be rescheduled.  By VA letter 
dated in July 2000, the RO informed the veteran that they 
were not going to honor his request for a fifth hearing 
rescheduling.  However, the RO also informed the veteran that 
when he was able to determine a time that he could appear for 
a hearing, that he should contact the RO about 35 days prior 
to the date he was able to appear.  It does not appear that 
the veteran has requested another hearing date at this time. 


REMAND

Upon a preliminary review of the claims file, the Board finds 
that additional development is needed in this appeal, before 
proceeding with appellate review.  The need for further 
development is supported by a recent change in the law, which 
became effective November 9, 2000.  On that date, the 
Veterans Claims Assistance Act of 2000, was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991)(when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply).  According to this new law "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(a)).  In 
the case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion.  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(1)).  Such development is necessary if the record 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)(2)).

In the present case, the veteran was last examined by the VA 
in March 1998.  This examination did not identify whether the 
veteran experienced any functional limitations due to 
weakness, fatigability, or incoordination.  It would be 
helpful to obtain a medical opinion as to whether the veteran 
has any additional range of motion loss, due to any pain, 
weakened movement, excess fatigability, or incoordination.  
Additionally, in light of the veteran's complaints of left 
arm numbness and tingling, another medical opinion would be 
helpful to ascertain whether his service-connected cervical 
spine disability manifests any neurological involvement.

Moreover, subsequent to the March 1998 VA examination, the 
veteran was seen for outpatient treatment for complaints 
concerning his neck.  The veteran should be requested to 
identify whether there are any other outstanding treatment 
records that should be obtained, and the RO should obtain any 
such records.

Therefore, in order to ensure that the duty to assist is 
satisfied, this case is REMANDED for the following:

1.  The RO should contact the Augusta VA 
Medical Center and request that they 
provide copies of the veteran's treatment 
records developed between August 1999 and 
the present.  The RO should also contact 
the veteran and inquire as to whether 
there are any additional treatment 
records reflecting treatment for his 
cervical spine disability, which have not 
been made part of the claims file, and 
which may be relevant to his appeal.  The 
veteran is requested to supply the names 
and addresses of any such medical 
providers.  After obtaining any necessary 
authorization, the RO should obtain 
copies of those records and associate 
them with the claims folder.  If the 
veteran indicates that there are no 
additional records, or if any request for 
records has negative results, the claims 
file should be clearly documented to that 
effect.  

2.  Following receipt of the above 
records, the RO should afford the veteran 
VA orthopedic and neurologic examinations 
by qualified physicians in order to fully 
evaluate the current nature and degree of 
severity of his service-connected 
postoperative removal of the C5-6 disc 
with anterior cervical fusion.  The 
claims folder must be made available to 
the examiner(s) to review in conjunction 
with the examination(s), and the 
examiner(s) are asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed.  The orthopedic examination 
must include range of motion testing, and 
the examiner is requested to comment on 
the degree of limitation of motion of the 
cervical spine, if any.  The examiner is 
also requested to comment on whether 
there is any limitation of function of 
the cervical spine, and whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the affected segment of the 
spine is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain.  The factors upon 
which the opinions are based must be set 
forth.  The neurological examination 
should fully comment on any neurological 
involvement, if any, including whether 
the veteran's complaints of numbness in 
his left upper extremity are related to 
his service-connected cervical spine 
disability.  The examiner(s) should 
provide complete rationales for all 
conclusions.

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the veteran should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to obtain clarification, and to 
comply with the Veterans Claims Assistance Act of 2000.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
further action is required of the veteran until he is 
notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


